Case: 12-10465     Document: 00512033360         Page: 1     Date Filed: 10/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2012
                                     No. 12-10465
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

CURTIS ONEAL RHINE,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:07-CR-183-1


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
        Proceeding pro se, Curtis Oneal Rhine, federal prisoner # 36888-177,
appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a
sentence reduction. He contends the court abused its discretion by: improperly
relying on his alleged participation in the Fish Bowl drug-trafficking ring; failing
to consider the various classes he completed during imprisonment; and refusing
to reduce his sentence in retaliation for his successful appeal in United States v.
Rhine, 583 F.3d 878 (5th Cir. 2009).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10465    Document: 00512033360      Page: 2   Date Filed: 10/25/2012

                                  No. 12-10465

      The district court’s decision whether to reduce a sentence under
§ 3582(c)(2) is reviewed for an abuse of discretion. United States v. Evans, 587
F.3d 667, 672 (5th Cir. 2009). In considering Rhine’s motion, the district court
was required to, and expressly did, assess the 18 U.S.C. § 3553(a) sentencing
factors. United States v. Doublin, 572 F.3d 235, 237 (5th Cir. 2009). The court
properly considered Rhine’s alleged participation in the Fish Bowl drug-
trafficking ring as part of his history under § 3553(a)(1). United States v. Rhine,
637 F.3d 525, 529 (5th Cir. 2011), cert. denied, 132 S. Ct. 1001 (2012). Although
Rhine contends the district court failed to properly consider his post-sentencing
conduct, such consideration is not required. Evans, 587 F.3d at 673 & n.10;
U.S.S.G. § 1B1.10, comment n.1(B)(iii). Rhine’s retaliation claim also fails.
      AFFIRMED.




                                        2